DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11, 16-17, and 25-27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 newly recites “wherein the machine readable phthalocyanine taggant comprises 30-70% weight of an ink vehicle added to the radiation curable polymer mixture”.  Although this percentage weight range has support in the Specification, this is only for the particular embodiment wherein the Mr-Component is added to the opacifying layer (0050) [the opaque nature explaining the need for more taggant as compared to the prior art, where it is embodied in transparent or translucent ink].   Figure 3 was expressly elected on 03/03/20.  This embodiment has a separate opacifying layer 306, adjacent the Mr-Component .  The embodiment which uses the Mr-Component as an opacifying layer is represented in Figure. 5, which is not elected.  Thus, the claim appears to be indefinite since it is ascribing material qualities only present in a separate, nonelected, embodiment. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11, 16-17, and 25-27, are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2007/0273143) in view of Bleikolm et al. (US 2007/0273143) and Giering et al. (US 2008/0116272).
In respect to claims 1, 11, 25-26, the claims are indefinite as detailed above, however, Crane discloses a machine readable optical security device (MrOSD) comprising: an optical security device (OSD) compromising a focusing layer 1 and an image layer 22 which are disposed to project a synthetic image when the image layer is viewed through the focusing layer (0052-0053; Fig. 3); a machine-readable component (Mr-component) 24 coupled to the OSD (Fig. 3); the Mr-component 24 may display signals (Mr-signature) in the invisible spectral range (0085); the OSD is at least partially transparent (through areas lacking the image layer), and underlying Mr-components are readable (Fig. 3).   Crane further discloses that the Mr-component 24 may be UV or IR ink (0087), and not visible in the visible spectrum. Crane further discloses that the focusing layer may including multiple layers, including a spacer layer (0039), wherein the spacer layer has two sides, the first side with focusing elements and the second side with an array of image elements.  Furthermore, Crane incorporates by reference Steenblik et al. (0004), which explicitly disclose a spacer layer between the focusing layer and array of image elements.  Lastly, Crane explicitly discloses that the focusing elements are not embossed through the entire layer, thus the bottom portion of the focusing layer 1, is a spacer (Fig. 2-5).  Crane discloses that the Mr-component 24 may be UV or IR ink (0087), which may be “invisible under normal lighting conditions [in the visible spectral range]” (0085).  Crane discloses that a synthetic image is projected by the array of image elements viewed through the layer of focusing elements (Abstract).  The Mr-component 24 is below the array of image elements of image layer 22 (Fig. 3), thus the Mr-component does not interfere with the synthetic image.  Furthermore, due to its UV or IR properties, it only visible under lighting, and at least in when viewed in visible light, is not visible, and does not interfere as well. Crane discloses that the image elements 22 may be formed by voids that are filled (0048).
In respect to the amended subject matter, although indefinite, Crane further disclose that the taggant weight may be “about 30%” (0050).   Crane does not disclose a particular density of the Mr-Component, particularly 0.5-5 gsm, however such coating densities would be obvious.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a sufficient amount of material to produce the needed capability (IR-responsiveness), while saving material costs wasted with too much material. The range of 0.5-5.0 gsm is extensive and offers specificity.   
Crane discloses that the Mr-component may comprise an “IR ink” and may be formed of radiation curable inks (0087) however, do not particularly teach a phthalocyanine taggant material, however, Bleikolm et al. teach that phthalocyanin taggents are known and useful as IR responsive inks (Col. 1, 39-60).  It would have been obvious to provide the “IR ink” which may be radiation cured taught in Crane as a phthalocyanin taggent in view of Bleikolm et al. as a known taggent that provides IR responsiveness, as desired by Crane, and furthermore which is transparent in visible light (Col. 1, 39-60).  Furthermore, all of the claimed elements were known in prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Crane provides for general use of an IR ink for security, and Bleikolm et al. provides Bleikolm et al. teach phthalocyanin taggent as a well-known and useful IR ink.  Providing this particular IR provides predictable results. 
Crane discloses IR or UV inks which are invisible in the visible spectral range, however do not disclose particular details of these inks, however, Giering et al. teach providing machine-readable features which display signals in the invisible spectrum (0025).  It would have been obvious to provide the machine-readable material taught in Crane et al. as materials which emit a response in the invisible spectral range in view of Giering et al. to avoid the relative ease in forgers ability to detect materials which emit in the visible range by providing a range of signals which also display in the invisible range (0004-0006).  Giering et al. teach that the Mr-signature of the Mr-component may display in the IR, UV, or NIR ranges, or combinations of any of these ranges (0025).  
In respect to claims 3 and 22, Giering et al. teach that the Mr-component may contain two signals within the UV range (0285, Fig. 3).
In respect to claim 9, Giering et al. teach substances which are IR absorbent, and emit in the IR (0055-0071), wherein the list of several materials which can be used together have first and second absorption wavelengths (e.g. 800 nm vs 850 nm).
In respect to claim 16, Giering et al. teach phthalocyanine (or substituted, metal-containing) in a matrix (crystal) (0075-0078).
In respect to claim 17, Giering et al. do not appear to teach that the IR-taggant is “benezenethiol-substituted copper-phthalocyanine”, however, such a taggant material would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 1, 11, and 25-26, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2007/0273143) and Giering et al. (US 2008/0116272) in view of Zhang (US 2018/0231695).
Crane et al. either explicitly or implicitly disclose a spacer layer for the reasons described above, however, Zhang teaches a similar invention with both integrated layers of focusing elements and an array of image elements (e.g. Figs. 5-6) and further providing a spacer layer therebetween (Figs. 7-8).  It would have been obvious to provide the focusing elements and array of image elements taught in Crane et al.  with a spacer therebetween in view of Zhang to adjust the focusing distance between the elements (0079).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  The use of spacers between these elements is extremely well known in the art, with an inherent motivation “spacer”.





Response to Arguments

Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive.
In respect to the 35 USC 112(b), rejection, the applicant provides a strawman argument saying “The Office Action contends that the limitation “wherein the machine readably phthalocyanine taggant comprises 30-70% by weight of an ink vehicle added to the radiation curable polymer mixture” recites limitations from the non-elected species comprising opacifying layers”, which misconstrues the actual argument which was explicitly stated as: Although this percentage weight range has support in the Specification, this is only for the particular embodiment wherein the Mr-Component is added to and forms part of the opacifying layer i.e. “a quantity of the ink vehicle ranging from 30 to about 70% by wt. is added to the formulation used to make the opacifying layer” (0050).  The elected embodiment (Group II, Figure 3) contains a separate opacifying layer from the Mr-Component, wherein non-elected embodiment Figure 5 shows the Mr-Component forming part of the opacifying layer. 
In respect to arguments against the 35 USC 103 rejection of the density of the Mr-Component, they are not persuasive, namely, that “no support” is used to show why a skilled artisan would chose coating density between 0.5-5 gsm.  The examiner has used KSR and the apparent motivation of “providing a sufficient amount of material to produce the needed capability (IR-responsiveness), while saving material costs wasted with too much material.”, but the applicant has not refuted this argument.  The claim recites a range that has an order of magnitude difference with absolutely no specificity whatsoever.    The applicant has not used any effective arguments to combat the KSR (d) application.  See 2141.V for rebuttal evidence. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637